Holt, J.
(dissenting).
I dissent. General or public welfare is a legitimate field for legislative activity. The legislature, in the first instance, must ascertain and determine what makes for public welfare in enacting laws designed to secure or promote the same. Courts should not lightly set aside such determination.
Eeference need only be made to a few of the many existing conditions which would seem to justify the law here questioned. People are crowding into cities where the individual ownership of land is restricted to small parcels. This calls for a delicate observance and application of the rule sic utere tuo ut alienum non laedas. Courts often use that rule to prevent or redress an injury. And why may not the legislature do likewise when occasion arises ? A person buys a 30 or 40 foot lot in a residence district and erects a modest building for a home. Later others secure two or more lots on each side of him and proceed to erect three or more story apartments or business buildings, placing the structures clear up to the lot lines. Is there any doubt but that the small home first built is utterly destroyed so far as comfortable enjoyment goes and its value almost entirely obliterated? We also know how often the unrestricted use of city lots serves as a means ofi extortion for the unscrupulous speculator who buys a lot in a desirable residence neighborhood, and then threatens to erect a structure which in appearance, or in the use for which it is designed, will greatly depreciate the surrounding property and be an eyesore to the occupants or owners thereof. To avoid the threatened loss and annoyance, the neighbors are forced to buy the lot at the exorbitant price fixed, or submit to the injury. It seems to me that public welfare is clearly served when communities who desire protection against wrongs and inconveniences of the kind suggested may secure the same. That which is appropriated for public welfare is taken for public use. That the right appropriated under this law may be en*13joyed in full only by a limited district or community does not prove that it is not for public use.
It is about time that courts recognize the aesthetic as a factor in the affairs of life. Who will dispute that the general welfare of dwellers in our congested cities is promoted if they be allowed to have their homes in fit and harmonious or beautiful surroundings ? Besides preserving and enhancing values it fosters contentment, creates a wholesome civic pride, and is productive of better citizens. City planning by which mercantile and industrial establishments, hotels, apartments, and the individual homes are segregated seems to me to be a public need that should invite the hearty co-operation of all the governmental departments. When property rights are taken or effected for this object there is a taking for a public use. The legislature so deemed it. Its judgment should be respected by the courts. There is nothing in the Constitution, Federal or state, which compels a holding that the taking authorized by this statute is not for public use.
That compensation is provided for the private interests affected by the establishment of restricted building districts, cannot tend to invalidate the law. It must have the contrary effect,” for thereby is removed the chief objection that an owner can have against interference with the use of his property. The compensation part of the statute might have been more attractive had there been given an opportunity to secure an award from a jury. But the one provided was held constitutional by this court as long ago as in Ames v. Lake Superior & Miss. R. Co. 21 Minn. 241.